Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  November 03, 2020

The Court of Appeals hereby passes the following order:

A21A0014. SHELLY NAMDAR-YEGANEH v. CYNDI NAMDAR-YEGANEH
    et al.

      Cyndi Namdar-Yeganeh and Ghodrat Namdar-Yeganeh, paternal grandparents
to two minor children, filed a petition to register in this State an order from the state
of New Mexico granting them grandparent visitation. The grandparents also sought
to modify visitation and asked that the children’s mother, Shelly Namdar-Yeganeh,
be held in contempt. The mother moved to dismiss the petition. Following a hearing,
the trial court denied the motion,1 and the mother filed this timely direct appeal. The
grandparents have moved to dismiss the appeal arguing that it is subject to the
interlocutory appeal procedure. We agree.
      “All judgments or orders in child custody cases awarding, refusing to change,
or modifying child custody” are directly appealable. OCGA § 5-6-34 (a) (11); see
OCGA § 19-9-41 (3) (defining “child custody determination” as “a judgment, decree,
or other order of a court providing for the legal custody, physical custody, or
visitation with respect to a child”); OCGA § 19-9-41 (4) (defining “child custody
proceeding” as “a proceeding in which legal custody, physical custody, or visitation
with respect to a child is an issue”). The order at issue here, however, did not include
any decision as to visitation. Instead, it merely denied the mother’s motion to dismiss
the grandparents’ request for modification of visitation. Therefore, it is an


      1
          In a separate order, the trial court noted that the parties “agreed to the
registration” of the New Mexico judgment and granted the grandparents’ petition to
register that judgment.
interlocutory ruling that may be appealed only by following the interlocutory appeal
procedure of OCGA § 5-6-34 (b). See Davis v. Davis, 242 Ga. 322, 322 (249 SE2d
90) (1978); see also Murphy v. Murphy, 322 Ga. App. 829, 830 (747 SE2d 21)
(2013). The mother’s failure to comply with the interlocutory appeal requirements
deprives us of jurisdiction to review this appeal. Accordingly, the grandparents’
motion to dismiss is GRANTED and this appeal is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                              Clerk’s Offi ce, Atlanta,____________________
                                                                         11/03/2020
                                              I certify that the above i s a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                        , Clerk.